Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153155-6                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153155
                                                                   COA: 319993
                                                                   Oakland CC: 2013-245247-FH
  DERRICK SHOMARI HOLOMAN,
           Defendant-Appellant.

  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 153156
                                                                   COA: 319994
                                                                   Oakland CC: 2013-245261-FH
  VERTRECE LEO SHEPARD WELLS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 7, 2017
         s0531
                                                                              Clerk